DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that Applicant files an e-Terminal Disclaimer for purposes of overcoming the double patent rejections is noted but is not considered persuasive because an e-Terminal Disclaimer was only filed for one of the three double patenting rejections.  No terminal disclaimer was received for the double patenting rejections in view of US 10,434,445 and US 10,508,400, therefore these double patenting rejections remain.
Applicant’s argument that modifying Smith’s textile construct to include a core-sheath spun yarn having a fiber sheath configured for sediment retention by and/or water flow through the woven geotextile filtration fabric would render Smith’s textile construct unsatisfactory for its intended purpose or change its principle of operation as a barrier such as used in landfill applications is noted but is not considered persuasive because the arguments of counsel cannot take the place of evidence in the record.   There is no evidence in Smith that the geotextile fabric is only applicable for barrier and/or landfill applications.  In fact, Smith discloses that the textile may be utilized for “filter materials, medical textiles, geotextiles, agrotextiles, and industrial apparel” (emphasis added) (page 21, paragraph 2).  Thus, Smith explicitly discloses that the textile is capable of filtering and would therefore not be limited to barrier applications as suggested.  Further, even if Smith limited the geotextile to a barrier (which Smith does not), a barrier geotextile would be configured for sediment retention as claimed because it would not allow passage of sediment through the barrier.  Finally, a fiber sheath in a filtration geotextile will prevent passage of at least some sediment through the geotextile simply by its existence (i.e. the 
Examiner notes that Applicant’s remaining arguments highlight and/or repeat passages from the 1.132 Declaration by Kevin William Ray.  These arguments are directly addressed below in regards to the declaration and therefore will not be addressed in this section to avoid redundancy.
Affidavits and Declarations
The declaration under 37 CFR 1.132 filed June 2, 2020 is insufficient to overcome the rejection of claims 1-22 and 24 based upon Smith and based upon Booth in view of Bruner as set forth in the last Office action because:  
Ray states that attached to this declaration is a document that lists my extensive experience in the industrial fabric industry.  No such attachment is provided.
Ray states that woven geotextile filtration fabrics are claimed that may be very tough and strong as a woven fabric and achieve sediment retention equivalent of a nonwoven fabric such that the fabrics are “the best of both worlds”.  This argument refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, the argument is not commensurate in scope with the claims.
Ray states that Smith mentions applications such as geotextiles but Smith’s technology would be applicable where a barrier is needed such as used in landfill applications.  There is no evidence in Smith that the geotextile must be a barrier.  To the contrary, Smith discloses that the textile may be utilized for “filter materials
Ray states that Smith lists terms such as “core” and “monofilament” that may at first give the impression that Smith is referencing core/sheath spun yarns but these references appear to describe multifilament yarns as illustrated in Smith’s Figures 4 and 5.  Smith explicitly discloses that the yarn “may be a spun yarn or an air-textured yarn and/or core spun multifilament yarns where the core yarn may shrink” and that the “yarn has a monofilament core which has a controlled amount of shrinkage of 5%-40%, or of 5%-15%, or thereabout, wrapped around the monofilament core is a multifilament textured yarn” (page 22, paragraph 1).  This clearly describes a core-sheath spun yarn.  A core spun yarn including a yarn wrapped around a core is a core-sheath spun yarn as claimed.  The further description and figures referenced by Ray may be related to different types of yarns.  This does not take away from Smith’s explicit teaching of the core-sheath spun yarn.
Ray states that Smith is contrary to the characteristics of a geotextile filtration fabric because a filter is designed to allow some substances to pass through while catching and holding other substances, and there is nothing within Smith that addresses the novelty of the core-sheath spun yarn when used in woven fabric formation to have both the attributes of a woven fabric while maintaining the filtration performance of a nonwoven fabric.  As explained above, Smith discloses that the textile may be utilized for geotextiles and filters such that there is nothing contrary to a geotextile filtration fabric.  Smith also discloses core-sheath spun yarn used in woven fabrics that may be used as geotextiles and filters.  Ray has not pointed to any specific claim limitation that is not explicitly disclosed by Ray.  This argument refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, the argument is not commensurate in scope with the claims.
Ray states that the current application recognizes the ability to perform in this manner with any cross section in both the core of the yarn as well as the cross section of the fiber sheath.  This argument refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, the argument is not commensurate in scope with the claims.  Examiner notes 
Ray states that I do not learn anything from Bruner that addresses the novelty of the core-sheath spun yarn when used in woven fabric formation to have both the attributes of a woven fabric (high strength and toughness due to the core of the yarn) while maintaining the filtration performance of a nonwoven fabric (due largely to the fibrous sheath fibers).  This argument refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, the argument is not commensurate in scope with the claims.  There is no strength requirement or filtration performance requirement in the claims.  There are merely very broad functional limitations that the core is “configured to provide strength” and the sheath is “configured for sediment retention and/or water flow”.  Any core would provide some level of strength due to its material and structure.  Any sheath would provide some level of sediment retention due to its material and structure.  Thus, the core-sheath spun yarn of Bruner would, when combined with Booth, satisfy these broad functional limitations.
Ray states that I concede that core/sheath spun yarn placed into woven structures is not novel but I have recognized the previously unknown ability of the core-sheath spun yarn to provide a high degree of filtration while allowing for a strong yarn such that the fabric of this patent application has novelty and unexpected results.  Again, this argument refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, the argument is not commensurate in scope with the claims.  There is no strength requirement or filtration performance requirement in the claims.  There are merely very broad functional limitations that the core is “configured to provide strength” and the sheath is “configured for sediment retention and/or water flow”.  Any core would provide some level of strength due to its material and structure.  Any sheath would provide some level of sediment retention due to its material and structure.  Thus, the core-sheath .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 was filed after the mailing date of the non-final Office action on April 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,434,445.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US 10,434,445 include all of the limitations of claims 1-22 and 24 of the instant application except that the core comprises monofilament yarn, fibrillated yarn, or filament yarn, the core is configured to provide strength, and the sheath is configured for sediment retention and/or water flow.  These limitations are considered obvious because monofilament yarn is notoriously well known in the art such that the use of monofilament yarn would be considered obvious, a polypropylene or polyester core will provide some strength to the fabric, and a polypropylene or polyester sheath will block, i.e. retain, sediment.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,508,400.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,508,400 include all of the limitations of claims 1-22 and 24 of the instant application except that the core is configured to provide strength and the sheath is configured for sediment retention and/or water flow.  These limitations are considered obvious because a polypropylene or polyester core will provide some strength to the fabric, and a polypropylene or polyester sheath will block, i.e. retain, sediment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2015/100369) alone.
Regarding claim 1, Smith discloses a woven geotextile filtration fabric (e.g. page 21, paragraphs 2 and 4) comprising: core-sheath spun yarn in one of a warp direction and a weft direction (e.g. 12 or 13, Fig. 4, page 21, paragraph 4 - page 22, paragraph 1 wherein a woven textile must have a warp and a weft direction), the core-sheath spun yarn including a polypropylene or polyester core and a polypropylene or polyester fiber sheath (e.g. page 22, paragraph 1 for core/sheath, and page 23, paragraph 2 for materials); and polypropylene or polyester yarn in the other one of the warp and weft directions (e.g. page 21, paragraph 4 for woven textile such that the core-sheath spun yarn would also be in the other of the warp and weft directions, and page 23, paragraph 2 for materials); wherein the polypropylene or polyester core comprises monofilament yarn (e.g. page 22, paragraph 1); wherein the 
Regarding claim 2, Smith further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. page 22, paragraph 1 for monofilament, and page 23, paragraph 2 for material) having an oval, round, or multi-lobed cross section (e.g. as explained above).
Regarding claim 3, Smith further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. page 22, paragraph 1 for monofilament, and page 23, paragraph 2 for material) having an oval, round, or multi-lobed cross section (e.g. as explained above); the polypropylene or polyester fiber sheath comprises a polypropylene or polyethylene terephthalate fiber sheath having a round cross section (e.g. as explained 
Regarding claim 4, Smith further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. page 22, paragraph 1 for monofilament, and page 23, paragraph 2 for material) having a round cross section (e.g. as explained above); the polypropylene or polyester core has a round cross section (e.g. as explained above); and the polypropylene or polyester fiber sheath has a round cross section (e.g. as explained above).
Regarding claim 14, Smith further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. page 22, paragraph 1 for monofilament, and page 23, paragraph 2 for material) having a round cross section (e.g. as explained above); the polypropylene or polyester core comprises polypropylene monofilament yarn (e.g. page 22, paragraph 1 for monofilament, and page 23, paragraph 2 for material) having a round cross section (e.g. as explained above); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. page 23, paragraph 2) having a round cross section (e.g. as explained above).
Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 2015/0159305) in view of Bruner (US 5,795,835).
Regarding claim 1, Booth discloses a woven geotextile filtration fabric (e.g. 100, Fig. 1) comprising: a first yarn in one of a warp direction and a weft direction (e.g. 104 or 108, Fig. 1, paragraph 0020), the first yarn including polypropylene or polyester (e.g. paragraph 0021); and polypropylene or polyester yarn in the other one of the warp and weft directions (e.g. the other of 104 or 108, paragraphs 0020 and 0021) and having a round, oval, or multi-lobed cross-section (e.g. paragraph 0022); wherein 
Regarding claim 2, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises 
Regarding claim 3, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval, round, or multi-lobed cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polypropylene or polyethylene terephthalate fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene monofilament yarn having a round cross section, polypropylene fibrillated yarn, or polyethylene terephthalate filament yarn.  Booth further discloses that polypropylene monofilament yarn having a round cross section is a known yarn in the fabric (e.g. 108, paragraphs 0021 and 0022).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene monofilament yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene monofilament yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.  
Regarding claim 4, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016);  the polypropylene or polyester core has a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes); and the polypropylene or polyester fiber sheath has a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).
Regarding claim 5, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other 
 Regarding claim 6, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. Booth, 104, paragraph 0021, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or 
Regarding claim 7, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polyester fiber sheath (e.g. Bruner, col. 15, lines 35-43) having a round cross section (e.g. Booth, 108, paragraph 0022).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene monofilament yarn having a round cross section or that the polyester is polyethylene terephthalate.  Booth further discloses that polypropylene monofilament yarn having a round cross section is a known yarn in the fabric (e.g. 108, paragraphs 0021 and 0022).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene monofilament yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene monofilament yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.  Further, since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that polyethylene terephthalate is a notoriously well known polyester in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene terephthalate for the sheath because such is a known yarn 
Regarding claim 8, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); the polypropylene or polyester core comprises filament yarn (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes); and the polypropylene or polyester fiber sheath comprises a polyester fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).  The combination of Booth and Bruner does not explicitly disclose that the filament yarn and the polyester are polyethylene terephthalate.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that polyethylene terephthalate is a notoriously well known polyester in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene terephthalate for the filament yarn and the fiber sheath because such is a known yarn material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 9, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises 
Regarding claim 10, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); the polypropylene or polyester core comprises filament yarn (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022); and the polypropylene or polyester fiber sheath comprises a polyester fiber sheath (e.g. Bruner, col. 15, lines 35-43) having a round cross section (e.g. Booth, 108, paragraph 0022).  The combination of Booth and Bruner does not explicitly disclose that the filament yarn and the polyester are polyethylene terephthalate.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that polyethylene terephthalate is a notoriously well known polyester in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene terephthalate for the filament yarn and the fiber sheath because such is a known yarn material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 11, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the 
Regarding claim 12, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. Booth, 104, paragraph 0021, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or 
Regarding claim 13, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polyester fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene fibrillated yarn and the polyester is polyethylene terephthalate.  Booth further discloses that polypropylene fibrillated yarn having a round cross section is a known yarn in the fabric (e.g. paragraphs 0015 and 0019).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene fibrillated yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene fibrillated yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.  Further, since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that polyethylene terephthalate is a notoriously well known polyester in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene terephthalate for the sheath because such is a known yarn material in the art and it has 
Regarding claim 14, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene monofilament yarn having a round cross section.  Booth further discloses that polypropylene monofilament yarn having a round cross section is a known yarn in the fabric (e.g. 108, paragraphs 0021 and 0022).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene monofilament yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene monofilament yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.
Regarding claim 15, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. Booth, 104, paragraph 0021, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in 
Regarding claim 16, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises 
Regarding claim 17, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); the polypropylene or polyester core comprises filament yarn (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 
Regarding claim 18, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. Booth, 104, paragraph 0021, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); the polypropylene or polyester core comprises filament yarn (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).  The combination of Booth and Bruner does not explicitly disclose the polypropylene monofilament yarn in the other one of the warp and weft directions having a multi-lobed cross section, or that the filament yarn comprises 
Regarding claim 19, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); the polypropylene or polyester core comprises filament yarn (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022).  The 
Regarding claim 20, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having a round cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene fibrillated yarn.  Booth further discloses that polypropylene fibrillated yarn is a known yarn in the fabric (e.g. paragraphs 0015 and 0019).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene fibrillated yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene fibrillated yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.
Regarding claim 21, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn (e.g. Booth, 104, paragraph 0021, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, paragraph 0022 wherein all of the yarns may have round cross-sectional shapes).  The combination of Booth and Bruner does not explicitly disclose the polypropylene monofilament yarn in the other one of the warp and weft directions having a multi-lobed cross section, or that the polypropylene or polyester core comprises polypropylene fibrillated yarn.  Booth further discloses that additional cross-sectional shapes are considered for the fabric (e.g. paragraph 0018).  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that a multi-lobed cross section is a notoriously well known cross section in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a multi-lobed cross section for the cross section of the polypropylene monofilament yarn in the other one of the warp and weft directions because such is a known shape and a change in the shape of a prior art device is a design consideration within the skill of the art.  Further, Booth further discloses that polypropylene fibrillated yarn is a known yarn in the fabric (e.g. paragraphs 0015 and 0019).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene fibrillated yarn core disclosed by Booth with the sheath as taught by Bruner 
Regarding claim 22, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn having an oval cross section (e.g. Booth, 104, paragraphs 0021 and 0022, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene monofilament yarns in the other one of the warp and weft directions, or with a core of the polypropylene monofilament yarn of Booth such that the polypropylene monofilament yarn of Booth will be present in the other one of the warp and weft directions, paragraphs 0015 and 0016); and the polypropylene or polyester fiber sheath comprises a polypropylene fiber sheath (e.g. Bruner, col. 15, lines 35-39) having a round cross section (e.g. Booth, 108, paragraph 0022).  The combination of Booth and Bruner does not explicitly disclose that the polypropylene or polyester core comprises polypropylene fibrillated yarn.  Booth further discloses that polypropylene fibrillated yarn is a known yarn in the fabric (e.g. paragraphs 0015 and 0019).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to surround the polypropylene fibrillated yarn core disclosed by Booth with the sheath as taught by Bruner because the polypropylene fibrillated yarn is a known yarn material in the fabric and the sheath would still provide the expected benefits disclosed by Bruner.
Regarding claim 24, the combination of Booth and Bruner further discloses that the polypropylene or polyester yarn in the other one of the warp and weft directions comprises polypropylene monofilament yarn in the warp direction that has a denier of about 1400 and a round cross section (e.g. Booth, 104, paragraphs 0017,  0021 and 0022 wherein all of the yarns may have round cross-sectional shapes, wherein Examiner notes that the core-sheath spun yarn taught by Bruner may be used in only the one of the warp and weft directions, in addition to the polypropylene .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li, JR et al (US 2014/0255100), hereinafter referred to as Li, in view of Bruner (US 5,795,835).
Regarding claim 23, Li discloses a woven geotextile filtration fabric comprising yarn in one of a warp direction and a weft direction (e.g. 16 of 10, paragraph 0039, wherein a woven textile must have a .
Allowable Subject Matter
Claim 25 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678